Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 1 of 16 PageID #: 455



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
JO-ANNE FILIPKOWSKI, individually,
and on behalf of others similarly situated,

                              Plaintiff,
                                                      MEMORANDUM & ORDER
            -against-                                 20-CV-1754(JS)(AKT)

BETHPAGE FEDERAL CREDIT UNION and
DOES 1-100,

                         Defendants.
----------------------------------------X
APPEARANCES
For Plaintiff:      Kevin P. Roddy, Esq.
                    Wilentz, Goldman & Spitzer, P.A.
                    90 Woodbridge Center Drive, Suite 900
                    Woodbridge, New Jersey 07095

                        Taras Kick, Esq., pro hac vice
                        The Kick Law Firm, APC
                        815 Moraga Drive
                        Los Angeles, California 90049

For Defendant
Bethpage Federal
Credit Union:           Craig Andrew Convissar, Esq.
                        Katten Muchin Rosenman LLP
                        575 Madison Avenue
                        New York, New York 10022

                        Stuart M. Richter, Esq., pro hac vice
                        Katten Muchin Rosenman LLP
                        2029 Century Park East
                        Los Angeles, California 90067

SEYBERT, District Judge:

            Plaintiff        Jo-Anne        Filipkowski      (“Plaintiff”),

individually,     and   on   behalf    of    others   similarly    situated,

commenced this proposed class action against Defendant Bethpage

Federal Credit Union (“Defendant” or “Bethpage”) alleging that
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 2 of 16 PageID #: 456



Defendant      wrongfully     charged    Plaintiff,      and    members    of    the

proposed class, fees related to their checking accounts.                  (Compl.,

ECF No. 1.)       Before the Court is Defendant’s motion to compel

arbitration pursuant to the Federal Arbitration Act (“FAA”), 9

U.S.C. § 1 et seq., and an agreement between the parties. (Mot.,

ECF No. 11; Def. Br., ECF No. 13; Def. Reply, ECF No. 20.)

Plaintiff opposes the motion.            (Pl. Opp., ECF No. 19.)          For the

reasons that follow, Defendant’s motion to compel arbitration is

GRANTED and this matter is STAYED.

                                     BACKGROUND

I.    Consideration of Declarations and Evidence Submitted in Reply

            As    a    preliminary      matter,   the    Court    considers      the

declarations and evidence submitted by Defendant in reply.                      (See

Pl.    Ltr.,     ECF    No.    25;    Def.    Ltr.      Opp.,    ECF   No.      26.)

“[N]otwithstanding the traditional rule that it is improper for a

party to submit evidence in reply that was available when it filed

its motion,” the Court exercises its discretion and finds it

“entirely appropriate to consider” the reply declarations that

directly respond to evidence proffered in Plaintiff’s opposition

–- namely, the argument that Defendant failed to establish that it

mailed an arbitration agreement to Plaintiff with her account

statement, discussed infra.             Yorke v. TSE Grp. LLC, No. 18-CV-

5268, 2019 WL 3219384, at *2 (S.D.N.Y. July 17, 2019) (collecting

cases for the proposition that evidence may be considered in reply

                                          2
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 3 of 16 PageID #: 457



when it is responsive to claims raised in opposition briefs);

Ruggiero v. Warner–Lambert Co., 424 F.3d 249, 252 (2d Cir. 2005)

(noting      that    district   courts        have    discretion         to   consider    or

disregard arguments and evidence raised for the first time in a

reply brief); Lucina v. Carnival PLC, No. 17-CV-6849, 2019 WL

1317471, at *4 n.1 (E.D.N.Y. Mar. 22, 2019) (declining to strike

affidavits and evidence submitted in reply “because they respond

to material questions raised in” an affirmation in opposition to

a motion to compel arbitration).

              Moreover, there is little prejudice to Plaintiff where,

as here, she could have, but did not, claim “surprise . . . and

sought leave to file a responsive sur-reply.”                       Ruggiero, 424 F.3d

at 252; Bayway Ref. Co. v. Oxygenated Mktg. & Trading A.G., 215

F.3d 219, 227 (2d Cir. 2000) (finding the district court properly

accepted evidence submitted in reply where, among other things,

the opposing party knew the evidence could refute its argument but

“chose not to introduce any evidence” of its own and did not seek

leave   to    file    a    sur-reply     to       respond    to    the   new   evidence).

Accordingly,        the    facts   are        drawn    from       the    Complaint,      the

declarations,        and   exhibits      submitted          in    connection    with     the

Motion, including Plaintiff’s opposition and Defendant’s reply.1


1 See Compl.; the declaration of Linda Siblano (“Siblano Decl.”),
ECF No. 12; the declaration of Jo-Anne Filipkowski (“Filipkowski
Decl.”), ECF No. 19-1; the declaration of Kevin P. Roddy (“Roddy
Decl.”), ECF No. 19-3; the declaration of Caitlin Dour (“Dour
                                              3
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 4 of 16 PageID #: 458



II.   Plaintiff’s Member Account with Bethpage

            Plaintiff     is   a    member    of    Defendant,      a   federally

chartered credit union. (Compl. ¶¶ 5-6.) Defendant’s relationship

with its members is governed by various versions of a member

account agreement (the “Member Agreement”).                (Siblano Decl. ¶ 2.)

As    relevant   here,    Plaintiff     and    Defendant      entered    into   a

“Membership Account Information” contract, a version of the Member

Agreement effective September 1, 2014 (the “2014 Agreement”).

(Compl. ¶ 30; Siblano Decl. ¶ 10; 2014 Agmt., Siblano Decl., Ex.

C, ECF No. 12-3.) The 2014 Agreement provides, among other things,

that “you agree to be bound by the terms and conditions set forth

in this [2014] Agreement, as the same may be amended from time to

time.”    (2014 Agmt. at 1.)        Plaintiff and Defendant also entered

into a “Consumer Member Account Agreement,” a version of the Member

Agreement    effective    October    20,     2017   (the    “2017   Agreement”).

(Compl. ¶ 29; Siblano Decl. ¶ 10; 2017 Agmt., Siblano Decl., Ex.

D, ECF No. 12-4.)        The 2017 Agreement provides that if Defendant

“notified you of a change in any term of your account and you

continue to have your account after the effective date of the

change, you have agreed to the new term(s).”                  (2017 Agmt. at 9

(under “AMENDMENTS AND TERMINATION”).)              It further provides that




Decl.”), ECF No. 22; the declaration of Brenda Smith (“Smith
Decl.”), ECF No. 23; and the supplemental declaration of Linda
Siblano (“Suppl. Siblano Decl.”), ECF No. 24.
                                       4
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 5 of 16 PageID #: 459



“[w]ritten notice we give you is effective when it is deposited in

the United States Mail with proper postage and addressed to your

mailing address we have on file.”            (Id. (under “NOTICES”).)

III. The October 2019 Arbitration Agreement

            In October 2019, Defendant amended its Member Agreement

to   add   an   arbitration    clause       (the   “Arbitration   Agreement”).

(Siblano Decl. ¶ 4; Arbitration Agmt., Siblano Decl., Ex. A, ECF

No. 12-1; Siblano Dep., Roddy Decl., Ex. F, ECF No. 19-7, at 65:7-

11.)    Defendant represents that by October 7, 2019, it mailed

members a copy of the Arbitration Agreement in the same envelope

as the September 2019 account statements, among other documents.

(Siblano Decl. ¶ 5; Smith Decl. ¶¶ 6, 9; USPS Mail Receipt, Smith

Decl., Ex. 3, ECF No. 23-3.)            For members who opted to receive

monthly account statements and notices via regular mail, like

Plaintiff,2 Defendant outsourced the printing and mailing process

to third-party vendors.         Here, Defendant used Official Offset

Corporation (“Official”) to print the inserts that accompanied

monthly account statements, such as the Arbitration Agreement, a

privacy notice, and a fee schedule.            (Siblano Dep. at 91:22-92:17;

Official Oct. 10, 2019 Invoices, Roddy Decl., Ex. E, ECF No. 19-

6, at ECF pp. 97 (privacy notice), 99 (Arbitration Agreement), 100




2 Plaintiff elected to receive monthly account statements and
notices via regular mail until April 2020, when she enrolled in
electronic statements. (Siblano Decl. ¶¶ 3-4.)
                                        5
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 6 of 16 PageID #: 460



(fee schedule).)         Once printed, Official provided those inserts to

Taylor Communications (“Taylor”), another third-party vendor, for

mailing.       (Smith Decl. ¶ 8.)      Specifically, Defendant used Taylor

to (1) print the monthly account statements and (2) mail the

statements along with additional notices and inserts it received

from Official.      (Siblano Dep. at 66:20-67:2.)

               Taylor’s envelope stuffing process is automated such

that Plaintiff’s account statement contains an “intelligent mail

barcode” (“IMB”) above her name and address that reflects the

number of sheets of paper used to print the statement and the

number of inserts included in the mailing.                 (Smith Decl. ¶¶ 13-

14.)    The IMB on Plaintiff’s account statement reads, among other

things, “1-2 2.3.”          (Id. ¶ 14; see Sept. 2019 Acct. Statement,

Siblano Decl., Ex. B., ECF No. 12-2, at 1.)                “1-3” refers to the

number    of    sheets    of   paper   used   to   print   the   September   2019

statement and “2.3” refers to the inserts added to the mailing.

(Smith Decl. ¶ 14.)        The “2.3” corresponds to the fee schedule and

the Arbitration Agreement, which are identified “as S2 and S3 in

the ‘Insert Selection Criteria’ column on the Bethpage” mailing

profile form submitted to Taylor.             (Id.; Mailing Profiling Form,

Smith Decl., Ex. 2, ECF No. 23-2, at 1.)              Moreover, the top right

corner of the September 2019 account statement reads:




                                         6
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 7 of 16 PageID #: 461



               Attention: Important notices are included
                          with this statement.

                     1. Consumer Member Privacy Notice
                               2. Fee Schedule
                          3. Arbitration Agreement

(Sept. 2019 Acct. Statement at 1.)

             Following this procedure, Defendant maintains that it

mailed Plaintiff’s September 2019 account statement, along with a

copy of the Arbitration Agreement, in the first week of October

2019.     (Siblano Decl. ¶¶ 3-5.)         Plaintiff counters that “to the

best    of   [her]   recollection,”    she    “never    received   a   binding

arbitration     agreement    or   pamphlet    from     [Defendant],    neither

enclosed     with    [her]   September     2019   account    statement     nor

otherwise.”     (Filipkowski Decl. ¶ 2.)

IV.     The Terms of the Arbitration Agreement

             The Arbitration Agreement provides that if informal

settlement is not possible,

             [A]ny and all Claims that are threatened,
             made, filed or initiated after the Effective
             Date (defined below) of this Arbitration and
             Waiver of Class Action provision (“Arbitration
             Agreement”), even if the Claims arise out of,
             affect or relate to conduct that occurred
             prior to the Effective Date, shall, at the
             election of either you or us, be resolved by
             binding arbitration . . . .

(2019 Agmt. at 1).       The Arbitration Agreement contains a “Class

Action Waiver” providing that “ANY ARBITRATION OF A CLAIM WILL BE




                                      7
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 8 of 16 PageID #: 462



ON AN INDIVIDUAL BASIS.”       (Id. at 2 ¶ 4.)     The “Right to Opt-Out”

provision states:

            You have the right to opt-out of this
            Arbitration Agreement and it will not affect
            any other terms and conditions of your Account
            Agreement or your relationship with the Credit
            Union. To opt out, you must notify the credit
            union in writing of your intent to do so within
            30 days after the Effective Date. Your opt-
            out will not be effective and you will be
            deemed to have consented and agreed to the
            Arbitration Agreement unless your notice of
            intent to opt out is received by the credit
            union in writing . . . .

(Id. at 2 ¶ 6.)        While 209 Bethpage members opted out of the

Arbitration Agreement, Plaintiff did not. (Dour Decl. ¶ 2; Siblano

Decl. ¶ 8.)     Out of those 209 individuals, 177 members elected to

receive statements and notices by mail.          (Dour Decl. ¶ 2.)

                                 DISCUSSION

I.    Legal Standard

            The FAA, 9 U.S.C. §§ 1-16, “reflects a liberal federal

policy favoring arbitration agreements and places arbitration

agreements on the same footing as other contracts.”           Meyer v. Uber

Techs., Inc., 868 F.3d 66, 73 (2d Cir. 2017) (internal quotation

marks and citations omitted).        Section 2 of the FAA provides that

“[a] written provision in . . . a contract . . . to settle by

arbitration a controversy thereafter arising out of such contract

. . . shall be valid, irrevocable, and enforceable, save upon such




                                      8
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 9 of 16 PageID #: 463



grounds as exist at law or in equity for the revocation of any

contract.”     9 U.S.C. § 2.

             When analyzing a motion to compel arbitration, the Court

must consider: “(i) whether the parties agreed to arbitrate, and,

if so, (ii) whether the scope of that agreement encompasses the

claims at issue.”     Jampol v. Blink Holdings, Inc., No. 20-CV-2760,

2020 WL 7774400, at *4 (S.D.N.Y. Dec. 30, 2020) (citing Holick v.

Cellular Sales of N.Y., LLC, 802 F.3d 391, 394 (2d Cir. 2015)).

When resolving such a motion, courts apply “a standard similar to

that applicable for a motion for summary judgment.”              Bensadoun v.

Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003).                 In doing so, the

court “considers all relevant, admissible evidence submitted by

the parties and contained in pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits,

and draws all reasonable inferences in favor of the non-moving

party.”    Jampol, 2020 WL 7774400, at *4 (quoting Meyer, 868 F.3d

at 74).

II.   Analysis

             Plaintiff    does   not       challenge   the    scope   of   the

Arbitration Agreement.       Nor does she dispute that she received the

September 2019 account statement that, according to Defendant,

contained the Arbitration Agreement.            Rather, the sole issue is

whether Defendant made a prima facie showing that the parties

agreed to arbitrate the claims at issue, i.e., whether Defendant

                                       9
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 10 of 16 PageID #: 464



 established that it mailed the Arbitration Agreement to Plaintiff

 with the September 2019 account statement.          Plaintiff contends an

 issue of fact exists because (1) the declaration of Linda Siblano

 “lacks    the   requisite   ‘first-hand     knowledge’”    of   Defendant’s

 “office practice” for mailing (Pl. Opp. at 12, 15-16); and (2) the

 Arbitration Agreement “did not finish printing until October 10,

 2019, and, therefore, by definition could not have been included

 with the Setpember 2019 account statement as contended” (Pl. Opp.

 at 9, 11-12). In reply, Defendant submits additional declarations,

 discussed supra, and argues that the evidence demonstrates the

 Arbitration Agreement “was included with Plaintiff’s September

 2019 account statement,” among other arguments.           (Reply at 8.)

             New York3 recognizes “a presumption that a party has

 received documents when mailed to the party’s address in accordance

 with regular office procedures.”          Manigault v. Macy’s East, LLC,

 318 F. App’x 6, 7 (2d Cir. 2009) (citing Meckel v. Cont’l Res.

 Co., 758 F.2d 811, 817 (2d Cir. 1985)).            It is well-established

 that “‘denial of receipt of the mailing’ cannot by itself ‘rebut

 the presumption’ of receipt under New York law.”             Pelligrino v.

 Morgan Stanley Smith Barney LLC, No. 17-CV-7865, 2018 WL 2452768,

 at *3 (S.D.N.Y. May 31, 2018) (quoting Manigault, 318 F. App’x at

 7) (subsequent citations omitted).




 3   The parties do not dispute the application of New York law.
                                      10
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 11 of 16 PageID #: 465



             Upon a review of the record as a whole -– including, as

 stated supra, the evidence submitted in reply -– Defendant has met

 its burden to show that it mailed the Arbitration Agreement “in

 accordance with regular office procedures.”                 Manigault, 318 F.

 App’x at 7.     First, Plaintiff states that “to the best of [her]

 recollection,” she “never received a binding arbitration agreement

 or   pamphlet    from    [Defendant],       neither   enclosed    with   [her]

 September 2019 account statement nor otherwise.”                 (Filipkowski

 Decl. ¶ 2.)     This alone persuades the Court in favor of granting

 the motion.     Indeed, “‘bare denials’ are not sufficient to create

 a genuine dispute of material fact regarding the existence of an

 arbitration agreement,” or to rebut the presumption of mailing.

 Bezek v. NBC Universal, No. 17-CV-1087, 2018 WL 2337131, at *10

 (D. Conn. May 23, 2018) (collecting cases), aff’d, 770 F. App’x

 599 (2d Cir. 2019); Manigault, 318 F. App’x at 7; see also Couch

 v. AT & T Servs., Inc., No. 13-CV-2004, 2014 WL 7424093, at *6

 (E.D.N.Y. Dec. 31, 2014); Mancilla v. ABM Indus., Inc., No. 20-

 CV-1330, 2020 WL 4432122, at *7 (S.D.N.Y. July 29, 2020) (finding

 defendants established that plaintiff agreed to an arbitration

 agreement because the plaintiff’s claim that she did “not recall

 seeing” the agreement was “insufficient to create a genuine issue

 of   material   fact    as   to   whether   the   parties    entered   into   an

 arbitration agreement.”).



                                        11
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 12 of 16 PageID #: 466



             Second, the Court rejects Plaintiff’s argument that the

 Siblano Declaration “lacks the requisite ‘first-hand knowledge’”

 of Defendant’s “office practice.” (Pl. Opp. at 12, 15-16.)            To the

 contrary, “[t]here is no requirement that the affiant either

 personally perform or oversee the mailing.”          Kernaghan v. Forster

 & Garbus, LLP, No. 18-CV-0204, 2019 WL 981640, at *4 (E.D.N.Y.

 Feb. 25, 2019).     In any event, there is “compelling circumstantial

 evidence” that Defendant mailed the Arbitration Agreement with the

 September 2019 account statement.         McCormick v. Citibank, NA, No.

 15-CV-0046, 2016 WL 107911, at *4 (W.D.N.Y. Jan. 8, 2016); see

 Bakon v. Rushmore Serv. Ctr., LLC, No. 16-CV-6137, 2017 WL 2414639,

 at *2 (E.D.N.Y. June 2, 2017) (“[A]ctual receipt of an arbitration

 agreement need not be proven to enforce it” and “[p]roof of mailing

 may   be   accomplished     by   presenting    circumstantial     evidence,

 including evidence of customary mailing practices used in the

 sender’s business.” (second alteration in original) (internal

 quotation marks and citations omitted)).

             Specifically, the Siblano Declaration, when read in

 conjunction with her deposition testimony, Plaintiff’s documentary

 evidence, and the Smith Declaration, sufficiently establishes that

 the Arbitration Agreement was mailed to, and received by, Plaintiff

 at the same time the September 2019 account statement was mailed




                                      12
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 13 of 16 PageID #: 467



 to, and received by, Plaintiff.4             (See Background, Part III,

 supra.)      Indeed,    here,    Defendant     “submitted   testimony     and

 documents    with   intelligent    barcodes,    addressed    to    Plaintiff,

 suggesting that these documents were in the system for processing.

 Plaintiff does not say that she never received these documents,”

 but rather, “she simply states she does not remember one way or

 another.” Edwards v. Macy’s Inc., No. 14-CV-8616, 2015 WL 4104718,

 at *6 (S.D.N.Y. June 30, 2015); see also Jackson v. Rushmore Serv.

 Ctr., LLC, No. 18-CV-4587, 2019 WL 4736914, at *5 (E.D.N.Y. Sept.

 27, 2019) (collecting cases).          Under New York law, therefore,

 Defendant is entitled to the presumption of receipt.              Plaintiff’s

 arguments to the contrary do not overcome the presumption.




 4 A better practice may have been for Defendant to submit a single
 declaration detailing the manner in which it engages outside
 vendors to mail account statements and notices. Compare Jackson,
 2019 WL 4736914, at *5 (finding a declaration “sufficiently
 demonstrated that the Card Agreement was mailed to plaintiff, and
 that plaintiff received it” where the declaration detailed the
 defendant’s regular business practice “of directing its vendor to
 send, via first class mail by way of the United States Postal
 Service, a copy of the credit card agreement containing the terms
 and conditions . . . together with the credit card for that
 account”) with Zambrana v. Pressler & Pressler, LLP, No. 16-CV-
 2907, 2016 WL 7046820, at *4 (S.D.N.Y. Dec. 2, 2016) (finding no
 evidence that defendant mailed arbitration agreement where
 defendant’s employee declaration did “not purport to have first-
 hand knowledge of whether the [ ] Agreement was sent to Plaintiff
 and [did] not describe a standard office mailing procedure”).
 Nonetheless, here, the evidence before the Court sufficiently
 establishes that Defendant mailed the Arbitration Agreement to
 Plaintiff in accordance with its regular office procedure and with
 the September 2019 account statement.
                                      13
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 14 of 16 PageID #: 468



              Finally, the Court rejects Plaintiff’s argument that the

 Arbitration     Agreement          constitutes      a     “new   contract”          or     a

 “modification to a contract” that must be in writing and signed by

 Plaintiff or supported by “additional consideration.”                         (Pl. Opp.

 at 22-23; see also id. at 22 (citing Stralia Maritime S.A. v.

 Praxis Energy Agents DMCC, 431 F. Supp. 3d 366, 371 (S.D.N.Y.

 2019), for the proposition that a writing satisfying General

 Obligation      Law      §        5-1103    does        not   require        additional

 consideration).)             Putting       aside    Plaintiff’s        contradictory

 assertions that the Arbitration Agreement is a new contract and a

 contract   modification,           both    the   2014    Agreement     and    the    2017

 Agreement provide that Defendant may amend or change the terms and

 conditions governing the parties’ relationship.                    (See 2014 Agmt.

 at 1; 2017 Agmt. at 9 (under “AMENDMENTS AND TERMINATION”).)                             The

 Arbitration Agreement “was an exercise of” Defendant’s right to

 amend its member agreements and is “therefore not void under the

 Statute    of   Frauds       or    N.Y.    GOL   section      5–1103    for    want       of

 consideration.”       In re Residential Capital, LLC, 531 B.R. 25, 48

 (Bankr. S.D.N.Y. 2015); see id. at 47-48 (citing New York law).

              Further, New York law provides that “mutual promises to

 arbitrate constitute[ ] consideration sufficient to support [an]

 arbitration agreement.”              Abeona Therapeutics, Inc. v. EB Rsch.

 P’ship, Inc., No. 18-CV-10889, 2019 WL 623864, at *4 (S.D.N.Y.

 Feb. 14, 2019) (quoting Kopple v. Stonebrook Fund Mgmt., LLC, 794

                                             14
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 15 of 16 PageID #: 469



 N.Y.S.2d 648, 648 (N.Y. App. Div. 1st Dep’t 2005)) (further

 citation omitted).     Here, the Arbitration Agreement “includes such

 mutuality of obligation.”         Id.    Indeed, it requires arbitration of

 “any and all Claims that are threatened, made, filed or initiated

 after the Effective Date,” regardless of the party seeking to

 enforce arbitration.       (Arbitration Agmt. at 1 (“Either you or we

 may elect to resolve a particular Claim through arbitration, even

 if one of us has already initiated litigation in court related to

 the Claim . . . .”); id. (“any and all Claims . . . shall, at the

 election    of    either    you     or    us,     be     resolved   by   binding

 arbitration”).)      The Arbitration Agreement is thus supported by

 adequate consideration such that Plaintiff’s signature is not

 required to enforce its terms.           (Cf. Pl. Opp. at 22-23.)

             Therefore,     the     Court        finds    that   Defendant    has

 established the first prong of the analysis on a motion to compel

 arbitration: the existence of a valid agreement to arbitrate and

 that Plaintiff did not opt out.5              Plaintiff does not meaningfully

 dispute the second prong: whether the claims at issue fall within

 the scope of the Arbitration Agreement.                 See Butnick v. Experian

 Info. Sols., Inc., No. 20-CV-1631, 2021 WL 395808, at *10 (E.D.N.Y.


 5 In light of this conclusion, the Court does not consider the
 parties’ remaining arguments except that it necessarily follows
 that “because the Arbitration Agreement is valid and enforceable,
 the class action waiver contained within the Agreement is also
 enforceable.” Simeon v. Domino’s Pizza LLC, No. 17-CV-5550, 2019
 WL 7882143, at *5 (E.D.N.Y. Feb. 6, 2019).
                                          15
Case 2:20-cv-01754-JS-AKT Document 28 Filed 03/04/21 Page 16 of 16 PageID #: 470



 Feb. 4, 2021).       Thus, the motion to compel arbitration on an

 individual basis is GRANTED.

                                  CONCLUSION

             For the reasons stated, Defendant’s motion to compel

 arbitration (ECF No. 11) is GRANTED.           Defendant’s request for a

 stay (see Mot.) is similarly GRANTED and this matter is STAYED

 pending the outcome of arbitration pursuant to 9 U.S.C. § 3.               On

 or before October 1, 2021, the parties shall file a joint letter

 advising the Court as to the status of any arbitration.



                                           SO ORDERED.


                                           /s/ JOANNA SEYBERT
                                           Joanna Seybert, U.S.D.J.

 Dated:      March _ 4 , 2021
             Central Islip, New York




                                      16
